I concur in the rulings of the foregoing opinion, but do so with considerable hesitancy on the questions as to whether or not the defendant should have been charged with involuntary manslaughter. As pointed out in the opinion, we have now three different statutes dealing with the killing of a human being as the result of unlawful driving of an automobile — the manslaughter statute and two special statutes. It is impossible to determine definitely as to whether or not the legislature when it passed these special statutes intended that they should govern in all cases when a death occurs as the *Page 157 
result of improper driving of an automobile. Particularly is this true in view of the rule that repeals by implication are not favored. Nor is it even possible to determine definitely which of these special statutes should govern. Section 10-703, Wyoming Compiled Statutes of 1945, permits manslaughter to be charged in a very simple manner, so that there will be a constant tendency in cases like that at bar to completely ignore the more recent enactments of the legislature and let them become a dead letter. It would seem that the legislature should reconsider the subject with some degree of care, definitely establish the policy that should govern in cases like that before us, and fix a more recognizable rule of guidance for the courts. *Page 158